Title: Henry M. Brackenridge to Thomas Jefferson, 25 July 1813
From: Brackenridge, Henry Marie
To: Jefferson, Thomas


          
            
            Sir
            
              Baton Rouge
              July 25th 1813
            From a knowledge that research into the history of the primitive inhabitants of America, is one of your favorite amusements, I take the liberty of making this communication.
			 my attention to the subject, was first awakened on
			 reading when a boy, the observations
			 contained in the
			 “Notes on Virginia” and it has become, with me, a favorite theme of speculation. I often visited the mound, and other remains of Indian Antiquity in the neighbourhood of Pittsburgh, my native town, attracted by a pleasing interest of which I scarcely knew the cause, and afterwards read, and heard with delight, whatever related to these monuments of the first, or rather earlier, inhabitants of my native country. Since the year 1810.
			 (without previously intending it) I have visited almost every thing of this kind, worthy of note on the Ohio and mississippi, and from examination and reflection, something like hypothesis, has taken the place of the vague wanderings of fancy. The following is a sketch of the result of those observations.
             Throughout what is denominated by Volney, the valey of the mississippi, there exist the traces of a population far beyond what this extensive and fertile portion of the Continent, is supposed to have possessed: greater perhaps, than could be supported of the
			 present white inhabitants, even with the careful agriculture practised in the most populous parts of Europe. The reason of this, is to be found in the peculiar manners of the inhabitants by whom it was formerly
			 occupied; like those
			 of mexico their agriculture had for ites its only object their own sustenance; no surpluss was demanded for commerce with foreign nations, and no part of the soil susceptible of culture, was devoted to pasturage; yet, extensive forrests forests filled with wild animals would still remain. The aggregate population of the country might be less, but that of particular districts much greater. We must in this way, account for the
			 astonishing population of the vale of mexico when first known to the Spaniards: perhaps equal to any district of the Same extent of china. (See Humbolt page 127 vol: 2) The astonishing population of Owhyhee, and Otaheita, must be accounted for in the same way. There are certainly many districts on the ohio and mississippi equally favourable to a numerous population: when I contemplate the beauty and fertility of those spots, I could scarcl 
                  scarcely beleive it possible, that they should never have supported a numerous population; such a fact would form an exception to what has usually occured, in every other part of the Globe;
               
             In The valley of the mississippi, there are discovered the traces of two distinct races of people, or  periods of population, one much more ancient than the other. The traces of the last are much more numerous, but mark a population less advanced in civilization; in fact they belong to the same race as existed in the country when the French and English effected their settlements on this
			 part of the Continent: but Since the intercourse of these people with the whites and the astonishing dimunition in numbers, many of their customs have fallen into disuse—it is not more than a hundred and twenty years, since the character of the population, which left the traces of the second
			 period, underwent a change. The appearances of fortifications of which so much has been Said, and which have been attributed to a colony of Welch, are nothing more than the traces of pallisadoed
			 towns or villages. The first travellers mention this custom of surrounding their towns with pallisades; the earth was thrown up a
			 few feet and
			 pickets placed on the top: I have Seen old volumes
			 in
			 which they are represented in the engravings The Arikara and Mandan villages are still fortified in this way. The traces of these are astonishingly numerous in the Western country: I should not exagerate if I were to say five thousand might be found. Some of them enclose more than an hundred acres. From some cause or other (and we know that there are enough which might suffice to effect it) the population had been astonishingly diminished immediately before we became acquainted with them; and yet Charlevoix mentions a town of the mascutin tribe (at present incorporated with the kickapoos) containing a
			 thousand
			 families. the barrows, or general resceptacles of the dead, such as examined by yourself, may be classed with the pallisadoed towns, though they are much more numerous; they are in fact, to be
			 found
			 in almost every cornfield in the Western country. The tumuli or mounds are often met with,
			 where there is no appearance of pallisadoed villages or fortifications, or of barrows.
             The first and more ancient period, is marked by those extraordinary tumuli or mounds. I have reason to beleive that their antiquity is verry great. The oldest Indians have no tradition as to their Authors, or the purposes for which they were originally intended; yet they were unconsciously formerly in the habit of using them for one of the purposes for which they were at first designed to wit as places of defence. The old chief Du Coin, told mr Rice Jones that the mounds in the American Bottom had been fortified by the Kaskaskias in their wars with the Iroquois.
			 An old work by Lafitau a jesuit, which I met with at New Orleans, contains a curious plate in which one of these mounds fortified by pallisades on the top and large beams extending to the bottom, is assaulted by enemies. These tumuli as well as the
			 fortifications, are to be found at the junction of all the considerable rivers, in the most eligible positions for towns, and in the most extensive bodies of fertile land. Their number exceeds
			 perhaps three thousand; the smallest not less than twenty feet in height, and one hundred in diameter at the base. Their great number, and the astonishing size of some of them, may be regarded as furnishing with
			 other circumstances evidence of their antiquity: I have been Sometimes induced to think that at the period when those mounds were constructed, there existed on the mississippi, a population  as
			 numerous as that which once animated the borders of the nile or of the Euphrates, or of mexico and Peru.
             The most numerous, as well as the most considerable of these remains, are found precisely in the part of the country where the traces of numerous population might be looked for, to wit, from the mouth of the Ohio (on the East Side of the mississippi) to the Illinois river, and on the west Side from the St Francis to the missouri: I am perfectly Satisfied that cities Similar to those of Ancient Mexico, of several hundred thousand souls have existed in this part of the country. Nearly opposite St Louis there are the traces of two such cities, in the distance of five miles, on the bank of the cohokia, which crosses the American bottom at this place. There are not less than one hundred mounds, in two different groups; one of the mounds falls little short of the Egyptian pyramid Mycerius. when I examined it in 1811, I was astonished that this stupendious monument of Antiquity Should have been unnoticed by any traveller: I afterwards published an account in the newspapers at St Louis, detailing its dimensions describing its form, position &a, but this, which I thought might almost be considered a discovery, attracted no notice: and yet I stated it to be eight hundred paces in circumference (the exact Size of the pyramid of
			 Asychis.) and one hundred feet in height. The mounds at Grave creek and Marietta are of the Second or third class. The mounds at St Louis, at new Madrid, and at the commencement of Black river, are all larger than those of Marietta. The following is an enumeration of the most considerable mounds on the mississippi and on the Ohio; the greater part I examined myself with such attention as the short time I had to spare would permit.
            1. At Great creek, below Wheeling
            2. At Pittsburgh
            3. At Marietta
            4. Cincinati
            5. New Madrid—one of them 350 feet diameter at the base
            6. Bois Brule bottom, 15 miles, below St Genevieve
            7. At St Genevieve
            8. mouth of the marameck
            9. St Louis—one with two Stages another with three
            10. mouth of the missouri
            11. on the cohokia river—in two groups—
            12. twenty miles below—two groups also, but the mound of a smaller size—on the back of a lake formerly the bed of the river.
            13. near Washington (M.T.) 146 feet in height
            14 At Baton Rouge and on the bayou Manchac one of the mounds near the lake is chiefly composed of shells. the inhabitants have taken away great quantities for the purpose of making lime—
            15. The mound on Black river—of two stages,—with a group around it—
            At each of these places there are groupes of mounds; and at each there probably once existed a city. On the other considerable rivers which are tributary to the Ohio and mississippi, in Kentucky Tennessee, State of Ohio, Indiana Territory &a they are equally numerous. But the principal city and center of population was between the ohio, mississippi, missouri, and Illinois, I have been informed that in the plains between the Arkansa and St Francis they are numerous and some verry large—They resemble the Teocalli, in these important features. 1—in their positions the cardinal points are observed with considerable accuracy. 2—The larger mounds have several stages, 3—in every group there
			 are two mounds
			 much larger than the others—4 The Smaller mounds are placed around Symetrically. A closer examination would show a resemblance in other particulars.
			 It is doubted
			 by Humbolt Humboldt whether advantage had not been taken of some natural rise, in the formation of the pyramid of cholula; with respect to the mound of Cohokia there can be no doubt for it stands in the midst of Alluvium, and there is no natural hill nearer than two miles. (See the account of the Teocalli of New Spain by Humboldt pages 16.—41.—44.—123.—170. &a vol 2)
            Such are the appearances of Antiquity in the western country, which I consider as furnishing proof of an ancient and numerous population. The resemblance to those of New Spain would render probable the existence of the Same arts and customs; perhaps an intercource. The distance from the large mound on red river to the nearest in New Spain, is not so great but that they might be conss considered as existing in the same country.—
            From the description of the adoratorios, as they are called, it appears highly probable that the mounds on the mississippi were destined for the same purposes. Solis tells us, that every considerable place, had a number of them, upon which a kind of tower was erected, and which gave rise to the beleif of those who first visited the coast of new Spain that they had seen cities with numerous steeples, (Dr Robertson who is disposed to lessen every thing American, and to treat with  contempt unworthy of a philosopher, all their arts and advancement in civilization, attributes this to the imaginations of
			 the Spaniards, inflamed with the spirit of Quixottic adventure) from which circumstance they bestowed upon it the name of their native country. The four great
			 cities to which the general name of Mexico was given, contained two thousand of these adoratorios or teocalli; at the first glance this vast population, equal perhaps to London or Paris, appeared to be  crowned with inn inumerable towers and steeples. Architecture was perhaps too much in its infancy to enable them to build to any great height, a mound was therefore raised, and an a building erected on the top. It was in this way the temple of Belus, at Babylon was erected, and the Egyptian pyramids of the Second class which are Solid and probably the most ancient.
			 Besides being places of adoration, the Teocali also Served as fortresses; they were
			 usually the last places, to which the inhabitants of the cities conquered by Cortes, resorted after having been driven from every other quarter.
             They were enabled from the position, form, and the tower on the top, to defend themselves in these places to great advantage. Placed from the bottom to the top of the mount, by gradations above each other, they appear’d (as Solis in his animated Style expresses it) to constitute “a living hill”; and at first, judging only from the experience of their own wars, they fancied themselves impregnable.
            From the oldest book extant, the bible, we see exemplified in numerous instances, the natural  predilection for resorting to high places; for the purpose of worship; this prevailed amongst all nations, and probably the first edifice dedicated to the Deity was an elevation of earth, the next step was the placing a temple on it, and finally churches & mosques were built with steeples. This has prevailed in all countries: it may be considered the dictate of Nature. The most ancient temples of the Greeks: were erected on artificial, or natural elevations of earth; at the present day, almost every part of Europe and Asia, eh exhibit these remains of tumuli, the rudest, though perhaps the most lasting of human works. (See appendix to
			 Volney’s view of America, Clarks travels in Russia &a) The mausoleum, generally holds the next place to the temple; and what is remarkable, all nations in
			 their wars have made
			 the last stand in the edifices consecrated to their Gods, and near
			 the tombs of their Ancestors. The Adoratorio of New Spain, like all works of the kind answered the three purposes, of the temple, the fortress and the mausoleum. Can we entertain a doubt but that this was also the case with those of the
			 mississippi?
            The antiquity of these mounds, is certainly verry great; this is not infered from the growth of trees, which prove an antiquity of a few centuries, but from this Simple reflection; a people capable of works requiring So much labour, must be numerous, and if numerous Somewhat advanced in the Arts; we might therefore look for works of Stone or brick the traces of which would remain at least eight or ten centuries. The great mound of Cohokia, is evidently constructed with as much regularity as any of the Teocalli of new Spain, and was doubtless cased with brick or stone, and crowned with buildings, but of these no traces remain. Near the mound at St Louis, there are a few decaying Stones, but which may have been casually brought there. The pyramid of Papantla, in the Northern part of the Intendency of Vera Cruz unknown to the first conquerers, and discovered a few years ago, was still partly cased with brick. we might be justified in considering the mounds of the mississippi more ancient than the Teocalli: a fact worthy of notice, although the stages are still plain in Some of them, the gradations or steps have
			 disappeared, in the course of time the rains having washed them off. The peices of obsidian or flint, are found in great quantities near them, as is the case with the Teocalli: Some might be
			 Startled
			 if I should say that the mound of Cohokia is as ancient as those of Egypt. The Mexicans possessed
			 but imperfect traditions of the construction of their Teocalli: their traditions, attribute them to the Toultecs or to the Olmecs—who probably migrated from the mississippi.—
            who will pretend to speak with certainty as to the Antiquity of America—The races of men who have flourished and disappeared—of the thousand revolutions which like other parts of the Globe it has undergone? The philosophers of Europe with a narrowness and Selfishness of mind have endeavoured to depreciate every thing which relates to it. They have called it the New world, as though its formation was posterior to the rest of the habitable globe. A few facts suffice to repel this idea: the antiquity of her mountains, the remains of Volcanoes, the alluvial tracts, the wearing away of Cataracts &a, and the number of primitive languages, greater perhaps than in all the rest of the world besides. The use of letters, and the discovery of the mariners compass, the invention of gunpowder
			 & of printing, have produced incalculable changes in the Old world. I question much whether before those periods, comparitively recent, there existed or could exist any nationes more civilized than the mexicans, or Peruvians. In morals, the Greeks and Romans in their most enlightened days were not Superior to the mexicans. We are told that these poo people Sach Sacrifised human beings to their Gods! did not the Romans Sacrifise their unfortunate prisoners to their depraved and wicked pleasures, compelling them to kill each other. What was the sacrifice of Ephigenia, to obtain a favourable Wind? an act of less barbarity than the sacrifises by the mexicans of their prisoners on the altar of their Gods? The Peruvians were exempt from these crimes—perhaps
			 the mildest and most innocent people that ever lived, and in the arts as much advanced as were the ancient Persians or Egyptians, not only in the arts but even in the Scen Sciences. Was ever any work of the old world superior to the two roads from Quito to Cusco?
            Pardon me, Sir, for troubling you with this long, and perhaps tiresome letter, dictated probably by the vanity of personally communicating my crude theories to one who holds so distinguished a place in that temple of Science which is of no country and of no age—
            with Sentiments of the highest respect I am, Sir Your most obedient Humble Servant
			 
            H: M: Brackenreidge
          
          
            I am mistaken as to the pyramid of Papantla being cased with bricks: The Teocalli of& that of Chilula, are partly composed of Brick, but that of papantla differs in this respect— 
            
            See the curious account of the Casas Grandees on the Rio Gila Intendency of Senora & the mitle in the Intendency of Oaxaca—(Humboldt)
          
        